Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
1.        The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

    The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.        Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

             Regarding claims 2, the original disclosure does not disclose, “an amount of monolithic elastomeric filling material within the plurality of fenestrations is varied so as to form outer curve fenestrations and inner curve fenestrations, wherein the outer curve fenestrations are filled with a greater amount of elastomeric filling than the inner curve fenestrations so that the outer curve fenestrations are expanded longitudinally and the inner curve fenestrations are contracted longitudinally, thereby forming a shape holding tip at the distal portion of the elongated outer member, and wherein the proximal portion of the elongated member is formed from stainless steel and the distal portion of the elongated member is formed from polyetheretherketone.” This is a new matter as the specification does not disclose “an amount of monolithic elastomeric filling material within the plurality of fenestrations is varied so as to form outer curve fenestrations and inner curve fenestrations, wherein the outer curve fenestrations are filled with a greater amount of elastomeric filling than the inner curve fenestrations so that the outer curve fenestrations are expanded longitudinally and the inner curve fenestrations are contracted longitudinally, thereby forming a shape holding tip at the distal portion of the elongated outer member/ Th specification discloses, 
            “[0137] As previously described, a soft tip configuration, which may be implemented with any of the above-described catheters and guidewires, will now be described. FIG. 12 illustrates the soft tip configuration as implemented on a hybrid catheter, but it should be noted that the same process can be applied to implement a soft tip configuration on a guidewire. Soft tip hybrid catheter 1251 includes a stainless steel tubing proximal portion 1252, an elastomeric laminated distal section 1261 encasing a micro-cut polymer catheter, and a liner tube 1254 running at least part of the way between the proximal portion and the distal portion. The liner tube 1254 would typically be a slippery material that lacks the strength to retain fluid, but helps to improve the movement of a guidewire or coils through the lumen. The soft tip configuration includes two portions of the catheter: a thinner wall section 1210 and a soft tip section 1220.
              [0138] The thinner wall section 1210 can be formed in a number of different manners, such by increasing the size of the lumen near the distal end, such as by drilling or otherwise removing some portion of the lumen walls along section 1210. A larger lumen can also be formed by forming the matrix differently along this section 1210, such that the lumen walls are thinner and the lumen is larger, such as using a slightly larger diameter mandrel at the distal end than along other portions of the catheter.” 

See also paragraphs 0139-0140 of the specification. The specification clearly does not disclose the amount of monolithic elastomeric filling material, inner curve fenserations, the outer curve fenserations, contraction of the inner curve longitudinally and expansion of the outer curve longitudinally, and formation of a shaped holding tip portion. It is not clear how the outer curve fenestrations are expanded longitudinally and the inner curve fenestrations are contracted longitudinally, thereby forming a shape holding tip at the distal portion of the elongated outer member.
           The original disclosure also does not disclose that the distal portion of the elongated member is formed from polyetheretherketone. 

          It is suggested that the claim reflect the language and subject matter disclosed in the specification. A large portion of claimed subject matter set forth in claim 2 cannot be found in the specification. 


3             The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
4.         Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
          Regarding claim 2, “an amount of monolithic elastomeric filling material within the plurality of fenestrations is varied so as to form outer curve fenestrations and inner curve fenestrations, wherein the outer curve fenestrations are filled with a greater amount of elastomeric filling than the inner curve fenestrations so that the outer curve fenestrations are expanded longitudinally and the inner curve fenestrations are contracted longitudinally, thereby forming a shape holding tip at the distal portion of the elongated outer member” as it is not clear how the outer curve fenestrations are expanded longitudinally and the inner curve fenestrations are contracted longitudinally, thereby forming a shape holding tip at the distal portion of the elongated outer member. It is also not clear whether the monolithic elastomeric filling material is the same as the elastomeric filling material. 

Comment
5.            It is noted that claim 2 is not rejected over the prior art of the record. However, in view of issues under 35 U.S.C. 112, first and second paragraphs, the allowability of the claimed subject matter cannot be determined at this time.

Response to Arguments
6.           Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
7.          THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 
       SIX MONTHS from the mailing date of this final action.  

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    
                                                                                                                                                                                                June 7, 2022